Security Ticker Cusip Meeting Proposed Description Vote For, Against For or Against Name Date (M) or (S) or Abstain Management EDAP EDAP 5/24/2011 M Renegotiate Indebtedness Y F F EDAP EDAP 5/24/2011 M Delegation Board Powers Y F F EDAP EDAP 5/24/2011 M Increase Share Capital Y F F EDAP EDAP 5/24/2011 M Increase Share Capital/Company PST N A A EDAP EDAP 5/24/2011 M Increase Share Capital/Board Delagate N A A Alanco Tech. ALAN 5/10/2011 M Directors Y F F Alanco Tech. ALAN 5/10/2011 M Accounting Y F F Alanco Tech. ALAN 5/10/2011 M Incentive Plan Y F F Alanco Tech. ALAN 5/10/2011 M Sell Assets Y F F Astrotech ASTC 4/20/2011 M Directors Y F F Astrotech ASTC 4/20/2011 M Auditors Y F F Astrotech ASTC 4/20/2011 M Stock incentive plan Y F F Astrotech ASTC 4/20/2011 M Reincorporate Y F F RLI RLI 5/5/2011 M Directors Y F F RLI RLI 5/5/2011 M Auditors Y F F RLI RLI 5/5/2011 M incentive plan Y F F RLI RLI 5/5/2011 M Frequency vote on pay 3yr F A Airboss BOS 00927V200 5/12/2011 M Directors Y F F Airboss BOS 00927V200 5/12/2011 M Auditors Y F F Airboss BOS 00927V200 5/12/2011 M Option Entitlement Y F F Titan Wheel TWI 88830M102 5/12/2011 M Directors Y F F Titan Wheel TWI 88830M102 5/12/2011 M Accounting Y F F Titan Wheel TWI 88830M102 5/12/2011 M Increase shares to Incentive Plan Y F F Titan Wheel TWI 88830M102 5/12/2011 M Executive Compensation Y F F Titan Wheel TWI 88830M102 5/12/2011 M Frequency 1yr F F Double Eagle DBLE 5/24/2011 M Directors Y F F Double Eagle DBLE 5/24/2011 M Auditors Y F F Double Eagle DBLE 5/24/2011 M Stock incentive plan Y F F Calpine CPN 5/11/2011 M Directors Y F F Calpine CPN 5/11/2011 M Auditors Y F F Calpine CPN 5/11/2011 M Frequency 1yr F F Calpine CPN 5/11/2011 M Director,Equity Incentive Plans Y F F ATP Oil ATPG 00208J108 5/26/2011 M Directors Y F F ATP Oil ATPG 00208J108 5/26/2011 M Auditors Y F F ATP Oil ATPG 00208J108 5/26/2011 M Compensation Y F F ATP Oil ATPG 00208J108 5/26/2011 M Frequency 2yr F A America Service ASGR 02364L109 6/1/2011 M Merger Y F F America Service ASGR 02364L109 6/1/2011 M Adjournment Y F F Abbott Labs ABT 4/29/2011 M Pricing N A F Abbott Labs ABT 4/29/2011 M Auditors Y F F Abbott Labs ABT 4/29/2011 M Say On Pay Y F F Abbott Labs ABT 4/29/2011 M Say When Pay 1yr F F Sandridge SD 80007P307 6/3/2011 M Directors Y F F Sandridge SD 80007P307 6/3/2011 M Accounting Y F F Sandridge SD 80007P307 6/3/2011 M Incentive Plan N A A Sandridge SD 80007P307 6/3/2011 M Compensation N A A Sandridge SD 80007P307 6/3/2011 M Frequency 1yr F A Elan ELN 5/26/2011 M Directors Y F F Elan ELN 5/26/2011 M Auditor Pay Y F F Elan ELN 5/26/2011 M Share Repurchase Y F F C&D Technologies CHP 6/2/2011 M Directors Y F F C&D Technologies CHP 6/2/2011 M Accounting Y F F Omega Protein OME 68210P107 6/15/2011 M Directors Y F F Omega Protein OME 68210P107 6/15/2011 M Accounting Y F F Omega Protein OME 68210P107 6/15/2011 M Frequency 1yr F A Omega Protein OME 68210P107 6/15/2011 M Compensation Y F F Solitario XPL 8342EP107 6/9/2011 M Directors Y F F Solitario XPL 8342EP107 6/9/2011 M Accounting Y F F Internet Capital ICGE 46059C205 6/17/2011 M Directors Y F F Internet Capital ICGE 46059C205 6/17/2011 M Accounting Y F F Internet Capital ICGE 46059C205 6/17/2011 M Frequency 2yr F A Internet Capital ICGE 46059C205 6/17/2011 M Compensation Plan Y F F Durect DRRX 6/23/2011 M Directors Y F F Durect DRRX 6/23/2011 M Increase # of shares Y F F Durect DRRX 6/23/2011 M Say On Pay Y F F Durect DRRX 6/23/2011 M Say When On Pay 1yr F F Durect DRRX 6/23/2011 M Accounting Firm Y F F Merck MRK 58933Y105 5/24/2011 M Directors Y F F Unisource UNS 5/6/2011 M Directors Y F F Unisource UNS 5/6/2011 M Auditors Y F F Unisource UNS 5/6/2011 M Incentive Plan Y F F Unisource UNS 5/6/2011 M Compensation 1yr F F Unisource UNS 5/6/2011 M Frequency of vote 1yr F F Pfizer PFE 4/28/2011 M Directors Y F F Pfizer PFE 4/28/2011 M Accounting Y F F Pfizer PFE 4/28/2011 M Frequency 2yr F F Pfizer PFE 4/28/2011 M Executive Compensation Y F F Nextera NEE 65339F101 5/20/2011 M Directors Y F F Nextera NEE 65339F101 5/20/2011 M Auditors Y F F Nextera NEE 65339F101 5/20/2011 M Incentive Plan Y F F Nextera NEE 65339F101 5/20/2011 M Compensation Y F F Nextera NEE 65339F101 5/20/2011 M Frequency of vote 1yr F F Integrys Energy TEG 45822P105 5/11/2011 M Directors N A A Integrys Energy TEG 45822P105 5/11/2011 M Compensation N A A Integrys Energy TEG 45822P105 5/11/2011 M Frequency 1yr F F Integrys Energy TEG 45822P105 5/11/2011 M Accounting Y F F Pepco Holdings POM 5/20/2011 M Directors Y F F Pepco Holdings POM 5/20/2011 M Compensation N A A Pepco Holdings POM 5/20/2011 M Frequency 1yr F F Pepco Holdings POM 5/20/2011 M Accounting Y F F Allstate ALL 5/17/2011 M Directors Y F F Allstate ALL 5/17/2011 M Auditors Y F F Allstate ALL 5/17/2011 M Special Meeting Y F F Allstate ALL 5/17/2011 M Forum Y F F US Ecology ECOL 91732J102 5/24/2011 M Directors Y F F US Ecology ECOL 91732J102 5/24/2011 M Compensation Y F F US Ecology ECOL 91732J102 5/24/2011 M Frequency 1yr F F US Ecology ECOL 91732J102 5/24/2011 M Accounting Y F F Agenus AGEN 00847G101 6/15/2011 M Directors Y F F Agenus AGEN 00847G101 6/15/2011 M Stock Split Y F F Agenus AGEN 00847G101 6/15/2011 M Share Authorization Y F F Agenus AGEN 00847G101 6/15/2011 M Compensation Y F F Agenus AGEN 00847G101 6/15/2011 M Frequency of vote 3yr F F Flotek FTK 5/19/2011 M Directors Y F F Flotek FTK 5/19/2011 M Auditors Y F F Flotek FTK 5/19/2011 M Incentive Plan Y F F SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Bruce Fund, Inc. By: /s/R. Jeffrey Bruce R. Jeffrey Bruce, Secretary Date:8-23-11
